ACCEPTED
                                                                              01-14-00133-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         6/10/2015 2:26:25 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                        No. 01-14-00133-CV
   ___________________________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
                    IN THE COURT OF APPEALS           HOUSTON, TEXAS
      FOR THE FIRST COURT OF APPEALS DISTRICT OF      TEXAS
                                                  6/10/2015 2:26:25 PM
                        HOUSTON, TEXAS            CHRISTOPHER A. PRINE
                                                          Clerk
   ___________________________________________________________

         UNITED SERVICES AUTOMOBILE ASSOCIATION,
                    Appellant/Cross-Appellee
                               v.
            JOSEPH HAYES, JR. AND JOANNE HAYES,
                     Appellees/Cross-Appellants
   ___________________________________________________________
                   On Appeal from Cause No. 2009-63319
         In the 165th Judicial District Court of Harris County, Texas
   ___________________________________________________________
                 APPELLANT UNITED SERVICES
   AUTOMOBILE ASSOCIATION’S REPLY TO RESPONSE TO ITS
 MOTIONS FOR LEAVE TO FILE TWO-PAGE SUPPLEMENT TO ITS
APPELLANT’S BRIEF AND TO EXCEED WORD LIMIT BY 250 WORDS
   ___________________________________________________________

                         Levon G. Hovnatanian
                        State Bar No. 10059825
                      hovnatanian@mdjwlaw.com
                         Christopher W. Martin
                        State Bar No. 13057620
                         martin@mdjwlaw.com
                              Kevin G. Cain
                        State Bar No. 24012371
                           cain@mdjwlaw.com
              MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.
                          808 Travis, 20th Floor
                         Houston, Texas 77002
                      (713) 632-1700 – Telephone
                      (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

       Comes now the appellant/cross-appellee, United Services Automobile

Association, and respectfully files this reply to the response to its motions for leave

to file the two-page supplement to its appellant’s brief and to exceed the word limit

by 250 words.

       Texas courts’ “consistent policy has been to apply rules of procedure

liberally to reach the merits of the appeal whenever possible.” Warwick Towers

Council of Co–Owners v. Park Warwick, L.P., 244 S.W.3d 838, 839 (Tex. 2008);

accord Stumhoffer v. Perales, 2015 WL 730592, at *3 (Tex. App.—Houston [1st

Dist.] 2015, pet. filed). That is the reason that USAA filed its motions—to ensure

that USAA has briefed the points at issue specifically in its capacity as an

appellant.

       The Hayes say that “the rules of appellate procedure do not allow an

appellant to include in a reply brief a new issue in response to some matter pointed

out in the appellee’s brief but not raised in the appellant’s opening brief” and “[a]n

appellant is required to present all issues to be considered on appeal in appellant’s

brief.”   Response at 3.      That is why USAA asked for leave to supplement

specifically its opening brief as appellant—to ensure that USAA has briefed the

points at issue in that particular brief.




                                            1
      USAA’s supplement to its appellant’s brief is two pages long. The Court

has filed it, and the Hayes are of course free to respond to it.

      USAA respectfully asks the Court to grant its motions.

                                    Respectfully submitted,

                                    MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                    By: /s/ Kevin G. Cain
                                        Levon G. Hovnatanian
                                        State Bar No. 10059825
                                        hovnatanian@mdjwlaw.com
                                        Christopher W. Martin
                                        State Bar No. 13057620
                                        martin@mdjwlaw.com
                                        Kevin G. Cain
                                        State Bar No. 24012371
                                        cain@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    ATTORNEYS FOR APPELLANT
                                    UNITED SERVICES AUTOMOBILE
                                    ASSOCIATION




                                           2
                     CERTIFICATE OF COMPLIANCE
      This is to certify that this computer-generated APPELLANT UNITED
SERVICES AUTOMOBILE ASSOCIATION’S REPLY TO RESPONSE TO ITS
MOTIONS FOR LEAVE TO FILE TWO-PAGE SUPPLEMENT TO ITS
APPELLANT’S BRIEF AND TO EXCEED WORD LIMIT BY 250 WORDS
contains 251 words.
                                    /s/ Kevin G. Cain
                                    Kevin G. Cain
                                    Dated: June 10, 2015

                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this APPELLANT UNITED
SERVICES AUTOMOBILE ASSOCIATION’S REPLY TO RESPONSE TO ITS
MOTIONS FOR LEAVE TO FILE TWO-PAGE SUPPLEMENT TO ITS
APPELLANT’S BRIEF AND TO EXCEED WORD LIMIT BY 250 WORDS has
been served on the following individuals on this, the 10th day of June, 2015, via
electronic filing, with a courtesy copy sent via e-mail to Jennifer Bruch Hogan:
Jennifer Bruch Hogan
jhogan@hoganfirm.com
Richard P. Hogan, Jr.
rhogan@hoganfirm.com
HOGAN & HOGAN
909 Fannin, Suite 2700
Houston, Texas 77010

René M. Sigman
rmsigman@mostynlaw.com
THE MOSTYN LAW FIRM
3810 W. Alabama Street
Houston, Texas 77027
Randal Cashiola
rcashiola@cashiolabeanlaw.com
CASHIOLA & BEAN
2090 Broadway Street, Suite A
Beaumont, Texas 77701
                                     /s/ Kevin G. Cain
                                     Kevin G. Cain


                                       3